PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                     No. 95-5357
TARIQ A. RAHMAN, a/k/a Ace
Johnson, a/k/a Graham Johnson,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CR-95-1)

Argued: March 4, 1996

Decided: May 9, 1996

Before WILKINSON, Chief Judge, and HALL and WILKINS,
Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Wilkins wrote the opinion, in
which Chief Judge Wilkinson and Judge Hall joined.

_________________________________________________________________

COUNSEL

ARGUED: Steven Dwain Goodwin, STEVEN D. BENJAMIN &
ASSOCIATES, Richmond, Virginia, for Appellant. David T.
Maguire, UNITED STATES ATTORNEY'S OFFICE, Richmond,
Virginia, for Appellee.

_________________________________________________________________
OPINION

WILKINS, Circuit Judge:

Tariq A. Rahman was convicted of six counts of making a false
statement in connection with his acquisition of a firearm, see 18
U.S.C.A. § 922(a)(6) (West Supp. 1996), and six counts of unlawful
possession of a firearm after having been convicted of a crime punish-
able by a term of imprisonment exceeding one year, see 18 U.S.C.A.
§ 922(g)(1) (West Supp. 1996). He appeals these convictions, princi-
pally arguing that the district court erroneously instructed the jury on
an element of a § 922(a)(6) offense and that the evidence was insuffi-
cient to support his § 922(g)(1) convictions. We affirm.

I.

Viewing the evidence in the light most favorable to the Govern-
ment, the record demonstrates the following. See Glasser v. United
States, 315 U.S. 60, 80 (1942). While executing a search warrant at
a Virginia residence, law enforcement officers seized two firearms.
The Bureau of Alcohol, Tobacco, and Firearms (ATF) traced the
serial numbers of the firearms and learned that they had been sold by
the Virginia Police Equipment Company (VPEC), a local privately-
owned business and a federally-licensed firearms dealer.

An inspection of VPEC records disclosed evidence indicating that
Rahman had purchased these two firearms as well as four others. For
each of these six weapons, VPEC records contained two pertinent
documents: (1) a sales receipt listing the date of the transaction and
showing Rahman as the purchaser and (2) a Firearms Transaction
Record--an ATF form that federal law dictates must be completed
prior to all firearm transactions--indicating that Rahman had com-
pleted and signed it on the same date as shown on the corresponding
receipt. In response to the question on each of these ATF forms ask-
ing whether the transferee had been convicted of a crime punishable
by a term of imprisonment exceeding one year, Rahman had
answered, "No."

The parties stipulated that at the time of all of the sales Rahman
was a convicted felon, that he was prohibited from possessing a fire-

                    2
arm, and that he was aware of both of these facts. In addition, the par-
ties stipulated that the firearms had been manufactured outside of
Virginia and had travelled in or affected interstate commerce prior to
the dates of the sales. Further, defense counsel conceded in his open-
ing statement that Rahman had completed and signed the ATF forms.
And, expert testimony confirmed that the handwriting on the ATF
forms was Rahman's and that his fingerprints had been discovered on
one of them.

To rebut this impressive body of evidence pointing toward his
guilt, Rahman argued that he did not reside at the Virginia residence
where the two firearms were seized; that no evidence placed him in
physical possession of any of the weapons; that he had acted merely
as a straw purchaser in the firearm sales and had never taken posses-
sion of the weapons; and that federal law enforcement authorities had
investigated and prosecuted VPEC for knowingly permitting straw
purchasers to complete required ATF forms and purchase firearms in
violation of federal law. With respect to this last assertion, the trial
testimony revealed that VPEC had been involved in illegal firearm
sales to straw purchasers, but no evidence was presented indicating
that Rahman's purchases were related to VPEC's unlawful activities.

II.

The Fifth and Sixth Amendments guarantee that "criminal convic-
tions [will] rest upon a jury determination that the defendant is guilty
of every element of the crime with which he is charged, beyond a rea-
sonable doubt." United States v. Gaudin, 115 S. Ct. 2310, 2313
(1995). Thus, "[t]he Constitution gives a criminal defendant the right
to demand that a jury find him guilty of all the elements of the crime
with which he is charged." Id. at 2314. We review de novo the legal
question of whether a district court has properly instructed a jury on
the statutory elements of an offense. See United States v. Fiel, 35 F.3d
997, 1005 (4th Cir. 1994), cert. denied, 115 S. Ct. 1160 (1995). How-
ever, in reviewing the propriety of jury instructions, we do not view
a single instruction in isolation; rather we consider whether taken as
a whole and in the context of the entire charge, the instructions accu-
rately and fairly state the controlling law. See United States v. Park,
421 U.S. 658, 674-75 (1975).

                    3
Rahman's primary contention is that the district court incorrectly
instructed the jury on one of the elements that the Government must
prove in order to establish a violation of 18 U.S.C.A. § 922(a)(6).
This statute provides in pertinent part that it shall be unlawful:

          for any person in connection with the acquisition . . . of any
          firearm . . . from a . . . licensed dealer . . . knowingly to
          make any false or fictitious oral or written statement . . .
          intended or likely to deceive such . . . dealer . . . with respect
          to any fact material to the lawfulness of the sale.

18 U.S.C.A. § 922(a)(6).

In charging the elements of a § 922(a)(6) offense, the district court
gave the following instruction to the jury:

          [T]o establish a violation of Title 18 U. S. Code Section
          922(a)(6), the United States, the [G]overnment, must estab-
          lish beyond a reasonable doubt the following three elements.
          First, that the defendant acquired or attempted to acquire a
          firearm from a federally-licensed firearms dealer. Second,
          that in so doing, the defendant knowingly made a false or
          fictitious statement, orally or in writing, or knowingly fur-
          nished or exhibited a false or fictitious identification
          intended or likely to deceive such dealer. Third, that the sub-
          ject of a false statement or identification was material to the
          lawfulness of the sale.

Transcript of Trial Proceedings Feb. 17, 1995 at 154-55. The district
court then gave further instructions with respect to some of the terms
used in this charge. Of relevance here, it charged that:

          A false statement or identification is likely to deceive if the
          nature of the statement or identification, considering all of
          the surrounding circumstances at the time it is made, is such
          that a reasonable person of ordinary prudence would have
          been actually deceived or misled.

Id. at 155.

                     4
Rahman argues that this instruction is erroneous because it defines
"likely to deceive" as that which will deceive"a reasonable person."
Noting that the statute specifies that the false statement must be likely
to deceive "such" dealer, not a reasonable dealer, he contends that
§ 922(a)(6) requires that the false statement be intended or likely to
deceive the specific dealer involved in the transaction. By instructing
the jury that a false statement is likely to deceive if it would deceive
a reasonable person, Rahman maintains, the jury was not free to
accept his theory of defense--that VPEC was a participant in the ille-
gal firearm sales and thus could not have been deceived by his state-
ments.

Rahman's argument is misdirected. The challenged instruction pro-
vided the jury with guidance concerning how to evaluate whether a
statement is a misrepresentation that is likely to cause deception: It
properly directed the jury to apply an objective, or reasonable person,
standard in evaluating the likelihood that a statement would deceive
anyone.* If a jury concludes that a statement is likely to deceive--i.e.,
_________________________________________________________________
*The plain language of § 922(a)(6) permits the Government to carry
its burden of proof with respect to the second element in either of two
ways. It may prove that a defendant's statement was intended to deceive
the dealer or that the statement was likely to deceive the dealer. See
United States v. Harrelson, 705 F.2d 733, 736 (5th Cir. 1983) (noting
that § 922(a)(6) is a disjunctive statute). The "intended to deceive" prong
focuses on the subjective mental state of the defendant, so the defendant
must have intended deception of the dealer in order for the Government
to obtain a conviction under this prong. See United States v. Brebner,
951 F.2d 1017, 1028 (9th Cir. 1991). Under the "likely to deceive"
prong, on the other hand, the intent of the defendant to deceive the dealer
is irrelevant; this clause focuses on the statement itself and whether it
was likely to cause deception of the dealer. Evidence that a defendant
made a knowing misrepresentation of a fact material to the legality of the
sale is sufficient to permit a reasonable jury to conclude that the defen-
dant possessed the intent to deceive the dealer or, alternatively, that his
statement was likely to deceive such dealer. See United States v.
Hernandez, 913 F.2d 1506, 1513 (10th Cir. 1990), cert. denied, 499 U.S.
908 (1991); United States v. Ortiz-Loya, 777 F.2d 973, 979-80 (5th Cir.
1985); United States v. Washington, 485 F.2d 578, 578-79 (5th Cir.
1973) (per curiam); United States v. Ledbetter , 432 F.2d 1223, 1225
(10th Cir. 1970) (per curiam).

                     5
that considering all of the surrounding circumstances, a reasonable
person of ordinary intelligence would have been misled or deceived
by the statement--the jury may properly infer that the false statement
was likely to deceive "such" dealer.

Thus, the portion of the jury charge to which Rahman objects cor-
rectly charged how a jury should approach the issue of whether a
statement is likely to deceive. This portion of the charge was not
addressing the "such" dealer language in the statute, nor did it prohibit
the jury from considering evidence that "such" dealer was not likely
to be deceived by a statement that was likely to deceive a reasonable
person. On the contrary, the jury was adequately informed of the stat-
utory requirement that the defendant's false statement be intended or
likely to deceive "such" dealer in the portion of the instructions set-
ting forth the elements of the offense. Accordingly, we reject Rah-
man's argument that the challenged instruction erroneously prevented
the jury from considering his defense theory.

III.

Rahman also maintains that the evidence was insufficient to sup-
port his convictions pursuant to § 922(g)(1). In evaluating the suffi-
ciency of the evidence to support a criminal conviction, we must
determine--viewing the evidence and all of the inferences reasonably
to be drawn from it in the light most favorable to the Government--
whether a reasonable trier of fact could have found the defendant
guilty beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S.
307, 319 (1979); United States v. Tresvant, 677 F.2d 1018, 1021 (4th
Cir. 1982).

In order to prove that Rahman violated § 922(g)(1), the Govern-
ment was required to prove that (1) he "had been convicted in some
court of a crime punishable by a term of imprisonment exceeding one
year; (2) he thereafter voluntarily and intentionally possessed a fire-
arm; and (3) the firearm had been shipped or transported in interstate
or foreign commerce at some point during its existence." United
States v. Langley, 62 F.3d 602, 604 (4th Cir. 1995) (en banc), cert.
denied, 116 S. Ct. 797 (1996). Because the parties stipulated that he
had been convicted of a crime punishable by a term of imprisonment
exceeding one year and that the firearms had been shipped in inter-

                    6
state commerce prior to the sales, Rahman is relegated to asserting
that the evidence was insufficient to demonstrate that he voluntarily
and intentionally had possessed the firearms, either actually or con-
structively.

This argument is meritless. Store receipts listed Rahman as the pur-
chaser of the firearms, and the dates of the receipts corresponded to
those on the Firearms Transaction Records--forms that Rahman
admittedly completed and signed. As such, the evidence clearly dem-
onstrated that Rahman was present and purchased the firearms. View-
ing this evidence and the reasonable inferences to be drawn from it
in the light most favorable to the Government, we conclude that a
rational jury could find that Rahman possessed the weapons at the
time he purchased them. Cf. United States v. Wight, 968 F.2d 1393,
1395, 1397-99 (1st Cir. 1992) (noting that evidence sufficient to con-
vict may be entirely circumstantial, with factfinder free to choose
among reasonable interpretations of the evidence, and upholding suf-
ficiency of the evidence to support § 922(g)(1) conviction on circum-
stantial evidence of knowing possession); United States v. McNeal,
900 F.2d 119, 121 (7th Cir. 1990) (holding that jury could reasonably
infer that a defendant had possessed a firearm from circumstantial
evidence that he had fired the weapon). Consequently, we hold that
the evidence was adequate to support Rahman's § 922(g)(1) convic-
tions.

IV.

In conclusion, we hold that the instructions given by the district
court did not prevent the jury from considering Rahman's defense to
the § 922(a)(6) charges and that the evidence was more than adequate
to sustain his convictions under § 922(g)(1). We have carefully con-
sidered Rahman's remaining arguments and find them to be without
merit. The judgment of the district court, therefore, is affirmed.

AFFIRMED

                    7